DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“determining, via the retailer management server, for each scanned tag barcode: (a) the product associated with the scanned tag barcode and (b) stored planogram data accessed via the scanned tag barcode and which is associated with the determined product; 
further determining, by the retailer management server, location data of the hand-held, portable terminal within the retailer or store using location tracking circuitry provided within the hand-held, portable terminal to thereby determine a location of the scanned tag barcode and the determined product within the retailer or store;
comparing, using the retailer management server, for each scanned tag barcode: (a) the stored price associated with the determined product to the price information of the scanned tag barcode and (b) the stored planogram data for the determined product to the determined location of the determined product; 
determining (a) a price inconsistency between the stored price and the price information based on the comparison and (b) a planogram inconsistency between the 
Claims 9, 11 and 16 recite similar limitations as set forth in claims 1, and therefore are patentable over the prior art. 
Claims 2, 3, 5-8, 10, 12-15 and 17-21 depend, directly or indirectly from claims 1, 9, 11 or 16, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2009/0094140 (Kwan) discloses systems and techniques for managing product inventory and pricing and product information. A moving camera platform is directed to desired locations in an environment to capture visual information relating to shelf labels affixed to shelves in the environment and visual information relating to products on the shelves. Image recognition is performed on the visual information to extract information on the shelf labels. The information from the shelf labels is compared against corresponding stored information, and mismatches between the shelf label information and the stored information are noted. Image recognition is also performed on the visual information to extract inventory information of the products. The inventory information is also compared against corresponding stored information, and mismatches between the inventory information and the stored information are also noted. 
However, Kwan fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2009/0063307 (Groenovelt et al.) discloses image analysis techniques, including object recognition analysis, applied to images obtained by one or more image capture devices deployed within inventory 
However, Groenovelt et al. fails to teach the above patentable features. 
Further, U.S. Patent No. 5,493,107 (Gupta et al.) discloses a price verification method for retail stores using shelf pricing, and apparatus therefor, in which the shelf labels are provided with an extended bar code having the item number and price of the item. A remote unit scans the item number and price, and uses the item number to look up the item in a database which is identical to the store checkout scanner database, and compares the shelf price to the database price. If they are not the same, a new shelf label may be printed immediately. Also, the UPC or other barcode on the product itself is scanned and compared to the shelf price label. 
However, Gupta et al. fails to teach the above patentable features. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687